Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1, 4-5, 7, 15, 19, 21, and 28-45 are pending.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 15, 2020 and August 20, 2020 are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29, 37 and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29, 37, and 45 recite the limitations "suitable" and “can when sprayed” which render the claims indefinite because the scope of the claimed subject matter cannot be determined by one having ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 7, 15, 19, 21, and 28-45 are rejected under 35 U.S.C. 103 as being unpatentable as obvious independently over Gibanel et al. (U.S. Patent Application Publication 2018/0265729 A1 or WO 2016/105504 A1 or U.S. Patent 10,800,941), Gibanel et al. (U.S. Patent Application Publication 2017/0369603 A1 or 
With regard to the limitations of claims 1, 4-5, 7, 15, 19, 21, 28 and 29, Gibanel’729 discloses an article comprising a food or beverage container, or a portion thereof, including: a metal substrate; and an inside spray coating disposed on at least a portion of the metal substrate, wherein the coating is produced from an inside-spray coating composition having an emulsion-polymerized latex copolymer that is a reaction product of monomers comprising: one or more mono-unsaturated monomers each having a single ethylenically unsaturated group; and one or more multi-unsaturated monomers each having two or more ethylenically unsaturated groups, wherein the multi-unsaturated monomer(s) each have a divalent chain length with at least two carbon atoms between at least two of the ethylenically unsaturated groups, and have a concentration from 8% by weight to 25% by weight, based on a total weight of the monomers used to produce the emulsion-polymerized latex copolymer; wherein the monomers used to produce the emulsion-polymerized latex copolymer are substantially free of oxirane groups (claims 98-104).
With regard to the limitations of claims 30-37, Gibanel’729 discloses a method of forming a coating on a food or beverage container, the method comprising: providing a coating composition having an emulsion-polymerized latex copolymer dispersed in an aqueous carrier, wherein the emulsion, polymerized latex polymer is a reaction product of monomers comprising: one or more mono-unsaturated monomers each having a 
With regard to the limitations of claims 38-45, Gibanel’729 discloses an inside spray coating composition comprising: an aqueous carrier; and an emulsion-polymerized latex copolymer dispersed in the aqueous carrier, and comprising: one or more mono-unsaturated monomers each having a single ethylenically unsaturated group; and one or more multi-unsaturated monomers each having two or more ethylenically unsaturated groups, wherein the multi-unsaturated monomer(s) each have a divalent chain length with at least two carbon atoms between at least two of the ethylenically unsaturated groups, and constitute from 8% by weight to 25% by weight of the monomers used to produce the emulsion-polymerized latex copolymer; wherein the coating composition has an average viscosity ranging from about 5 seconds to about 40 seconds, pursuant to the Viscosity Test; and wherein the coating composition has a resin solids content ranging from about 10% by weight to about 30% by weight, based 
With regard to the limitations of claims 1, 4-5, 7, 15, 19, 21, 28 and 29, Gibanel’603 discloses an article comprising a food or beverage container, or a portion thereof, including: 
a metal substrate; and 
an inside spray coating disposed on at least a portion of the metal substrate, wherein the coating is produced from an inside-spray coating composition having an emulsion-polymerized latex copolymer that is a reaction product of monomers comprising: 
one or more first ethylenically unsaturated monomers each having one or more ethylenically unsaturated groups; and 
one or more styrene offset monomers comprising: 
(i) one or more ethylenically unsaturated, polycyclic monomers; 
(ii) one or more ethylenically unsaturated, monocyclic monomers each having a ring structure with 3-5 atoms in the ring; or combinations thereof, 
wherein a combined concentration of (i) and (ii) constitutes at least about 10% by weight of the monomers used to produce the emulsion-polymerized latex copolymer; wherein the monomers used to produce the emulsion-polymerized latex copolymer are substantially free of BPA, PVC, halogenated monomers, and styrene (claim 66).
With regard to the limitations of claims 30-37, Gibanel’603 discloses a method of forming a coating on a food or beverage container, the method comprising: 

one or more first ethylenically unsaturated monomers each having one or more ethylenically unsaturated groups; and one or more styrene offset monomers comprising: (i) one or more ethylenically unsaturated, polycyclic monomers; (ii) one or more ethylenically unsaturated, monocyclic monomers each having a ring structure with 3-5 atoms in the ring; or combinations thereof, 
wherein a combined concentration of (i) and (ii) constitutes at least about 10% by weight of the monomers used to produce the emulsion-polymerized latex copolymer; wherein the monomers used to produce the emulsion-polymerized latex copolymer are substantially free of BPA, PVC, halogenated monomers, and styrene; 
and applying the coating composition to a substrate prior to or after forming the substrate into a food or beverage container, or a portion thereof (claims 43-65).
With regard to the limitations of claims 38-45, Gibanel’603 discloses an inside spray coating composition comprising: 
an aqueous carrier; and 
an emulsion-polymerized latex copolymer dispersed in the aqueous carrier, and comprising: one or more ethylenically unsaturated monomers each having one or more  ethylenically unsaturated groups; and one or more styrene offset monomers comprising: (i) one or more ethylenically unsaturated, polycyclic monomers; (ii) one or more ethylenically unsaturated, monocyclic monomers each having a ring structure with 3-5 atoms in the ring; or combinations thereof, wherein a combined concentration of (i) and 
wherein the monomers used to produce the emulsion-polymerized latex copolymer are substantially free of BPA, PVC, halogenated monomers, and styrene; wherein the coating composition has an average viscosity ranging from about 5 seconds to about 40 seconds, pursuant to the Viscosity Test; 
and wherein the coating composition has a resin solids content ranging from about 10% by weight to about 30% by weight, based on a total weight of the coating composition (claim 67).
With regard to the limitations of claims 1, 4-5, 7, 15, 19, 21, 28 and 29, Gibanel’227 discloses an article, comprising a food or beverage container, or a portion thereof, including: a metal substrate; and a coating disposed on at least a portion of the metal substrate, wherein the coating is formed from a coating composition having an emulsion polymerized latex hat is a reaction product of a method comprising: emulsion polymerizing first-stage monomers in an aqueous carrier to produce a first-stage copolymer, wherein the first-stage monomers include greater than 3% by weight of step-growth-functional monomers having step-growth-functional groups, based on an entire weight of the first-stage monomers; and emulsion polymerizing second-stage monomers in the presence of the first-stage copolymer to form a second-stage copolymer; wherein the coating composition is substantially free of structural units derived from (meth)acrylamide-type monomers and bisphenol A (claims 1, 5, and 7-9).
With regard to the limitations of claims 30-45, Gibanel’227 discloses a method of making an inside spray coating composition for food or beverage containers, the 
With regard to the limitations of claims 1, 4-5, 7, 15, 19, 21, 28 and 29, Gibanel’446 discloses an article, comprising a food or beverage container, or a portion thereof, including: a metal substrate; and a coating disposed on at least a portion of the metal substrate, wherein the coating is formed from a coating composition having an emulsion polymerized latex that is a reaction product of a method comprising: providing a first-stage copolymer having step-growth-functional groups; grafting a linkage monomer to one of the of the step-growth-functional groups to provide a pendant linkage group; and emulsion polymerizing a plurality of second-stage monomers in the presence of the first-stage copolymer to form a second-stage copolymer and to link the second-stage copolymer to the first-stage copolymer with a linkage derived from the pendant linkage group (claims 1-7 and 10-12).
With regard to the limitations of claims 30-37, Gibanel’446 discloses a method of forming a coating on a food or beverage container, the method comprising: providing a coating composition having an emulsion polymerized multi-stage latex, wherein at least a portion of the latex includes a first-stage emulsion polymerized latex copolymer linked 
With regard to the limitations of claims 38-45, Gibanel’446 discloses a method of forming a coating on a food or beverage container, the method comprising: providing a coating composition having an emulsion polymerized multi-stage latex, wherein at least a portion of the latex includes a first-stage emulsion polymerized latex copolymer linked to a second-stage emulsion polymerized copolymer, wherein a linkage formed during free-radical polymerization of the second-stage copolymer links the first-stage copolymer to the second-stage copolymer; spraying the provided coating composition onto an interior surface of the food or beverage container; and heating the sprayed coating composition to cure the coating composition, thereby providing the coating on the interior surface of the food or beverage container (claims 20-21 and 23-24).
Furthermore it is worth to mention that the claimed amounts of α,β-ethylenically unsaturated monomer as per claims 5, 32, 40, and ethylenically unsaturated component and emulsifying polymer as per claims 15, 29, 34, and 42 are result-effective variables, and therefore, it is within the skill of those skilled in the art to find the optimum value of the result effective variables, as per In re Boesch and Slaney 205 USPQ 215 (CCPA 1980): Discovery of optimum value of a result effective variable in known process is ordinarily within the skill in the art and would have been obvious.     
it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Claims 1, 30, and 38 recite the limitation “wherein the coating composition includes an emulsified latex polymer comprising a reaction product of ingredients”. It is noted the following. “When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claim in a product-by-process claim, the burden is on the applicant to present evidence from which the examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. In re Brown, 459 F. 2d 531,173 USPQ 685 (CCPA 1972); In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974). This burden is NOT discharged solely because the product was derived from a process not known to the prior art. In re Fessman, 489 F. 2d 742, 180 USPQ 324 (CCPA 1974).  
Furthermore, the determination of patentability for a product-by-process claim is based on the product itself and not on the method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985) and MPEP § 2113. 


It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411. The examiner can normally be reached on 9AM-5PM 
EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL BERNSHTEYN/
Primary Examiner, Art Unit 1762